Citation Nr: 0608848	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  04-01 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for a low back disability, 
to include degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active servicey from September 1944 to April 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for disability of the back.

The veteran, with his wife present as an observer, testified 
before the undersigned Veterans Law Judge at a Travel Board 
hearing in January 2006; a transcript of the hearing is of 
record.  At the hearing the representative asked that, in 
view of the veteran's advanced age, his case be advanced on 
the docket.  The Board has therefore considered this case on 
an expedited basis.


FINDING OF FACT

The competent and probative medical evidence preponderates 
against a finding that the veteran currently has a low back 
disability, to include degenerative joint disease (DJD), that 
is due to any incident or event in military service, and DJD 
was not manifested within one year after separation from 
active service.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service, nor may degenerative joint disease be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.




In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, this was done.

In October 2002, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
as well as its duty to assist him in substantiating his claim 
under the VCAA.  In addition, the discussion in the November 
2003 Statement of the Case (SOC) informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  

While the October 2002 letter did not explicitly ask the 
veteran to provide "any evidence in [his] possession that 
pertain[s] to his claim, see 38 C.F.R. § 3.159(b)(1), the 
November 2003 SOC contains the complete text of 38 C.F.R. 
§ 3.159(b)(1), which contains such notice.  In addition, the 
Board notes the veteran had "actual knowledge" of the type 
of evidence needed to substantiate his claim, as he is 
claiming his current low back disability was incurred during 
service.  See Mayfield, 12 Vet. App. at 121.  All the above 
notices must be read in the context of prior, relatively 
contemporaneous communications from the RO.  See id. at 125.  
Under these circumstances, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession.  

Together, the October 2002 letter and the November 2003 SOC 
provided the veteran with a summary of the evidence, the 
applicable laws and regulations, a discussion of the facts of 
the case, and the basis of the denial of his claim.  VA 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, the service department, Social 
Security, and other Federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records regarding treatment for his disability, or to provide 
a properly executed release so that VA could request the 
records for him.  The veteran responded to the RO's 
communications with additional argument, thus curing (or 
rendering harmless) any previous omissions.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.

In this context, the Board notes that the veteran has stated 
that he received treatment from doctors and chiropractors for 
his low back disability after service; however, he has not 
provided any contact information in order for VA to request 
medical records on his behalf.  For these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Accordingly, we find 
that VA has satisfied its duty to assist the veteran in 
apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  

In addition, to whatever extent the recent decision of the 
Court in Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506 (March 3, 2006), requires more extensive notice in 
claims for compensation, i.e., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision, since the decision herein denies 
entitlement to compensation.  Any questions as to an 
appropriate disability rating or effective date to be 
assigned are therefore rendered moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).


II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2005).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (2003); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, including arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§ 3.307, 3.309(a) (2005).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

Applying the legal criteria above to the facts, the Board 
finds that, while it appears the veteran currently has a low 
back disability, there is no competent and probative medical 
evidence indicating that the veteran's current disability is 
causally related to service.  

As noted, the veteran testified before the undersigned 
Veterans Law Judge in January 2006.  He asserted that during 
service in March 1945 he suffered a fracture to his back 
during a crash landing on a glider and that, as he got up 
from the crash, he felt pain and heard a clicking sound every 
time he moved his left foot forward.  He also testified that, 
while being treated for tonsillitis at the Walter Reed 
Hospital in April 1947, he mentioned his back injury to the 
doctor, who had X-rays done of his back and told him that his 
back was fractured.  

In February 2006 the veteran submitted, through his 
representative, a statement from an orthopaedic spine surgeon 
whom he had described at the above hearing as having 
performed surgery on his back in 2004, D.H.S. III, M.D.  The 
veteran waived initial RO review of this evidence.  Dr. S 
stated that he had performed a laminectomy and fusion on the 
veteran, for the diagnosed condition of lumbar spinal 
stenosis with degenerative spondylolisthesis at L4-L5 (the 
4th and 5th lumbar vertebrae).  Dr. S explained the condition 
as being due to the aging process within the veteran's spine.

The veteran's service medical records show that, at his pre-
induction examination for the Army of the United States (AUS) 
in June 1944, he had no musculoskeletal defects.  On 
examination in Berlin, Germany, when he was discharged from 
the AUS to immediately enlist in the Regular Army in October 
1945, the veteran's bones, joints, and muscles were reported 
as normal.  Medical records from the Walter Reed Army 
Hospital, dated from March 1947 to April 1947, show the 
veteran was treated for measles and pharyngitis, and that he 
requested examination of a protruding left anterior costal 
cartilage, which was X-rayed and reported as negative.  At 
his separation examination in April 1947, the veteran was 
noted to have a fracture deformity in his left 7th rib, noted 
to have been incurred in military service, nonsymptomatic and 
nondisabling, but no other musculoskeletal defects were 
noted.  The service medical records contain no other 
complaints, treatment, or findings related to a back injury 
or fracture.

The first time the veteran is shown in the record to have low 
back problems is in VA treatment records, dated from 
September 2000 to May 2004.  The veteran consistently 
reported having low back pain that radiated to his legs, 
which he attributed to trauma in 1947.  He also consistently 
reported that his back had been X-rayed at that time, and 
that he was told he had a fracture.  

As noted, the veteran's service medical records do not show 
any complaints, treatment, or findings related to a back 
injury.  The Board does recognize the veteran has 
consistently reported that, while being treated at the Walter 
Reed Hospital in April 1947, he requested a doctor check his 
back and he was told X-rays revealed a fracture.  However, 
there are no contemporaneous medical records which support 
the veteran's contentions.  In this regard, the Board notes 
that medical records from the Walter Reed Hospital, dated 
from March to April 1947, do not reflect complaints of a low 
back injury or X-ray findings of a fracture in the back.  
Instead, the medical records show the veteran requested 
examination of protruding costal cartilage, which was X-rayed 
with a negative result.  The Board finds it probative that 
costal cartilage is located in the rib area, see Dorland's 
Illustrated Medical Dictionary, 273 (28th ed. 1994), and that 
the veteran's service medical records reflect he had a 
fracture deformity in his left 7th rib.  

After carefully reviewing the evidence of record, the Board 
finds that, although there is evidence showing the veteran 
currently has a postoperative low back disability, no medical 
professional has ever related the veteran's low back 
disability to disease or injury incurred during service.  The 
only evidence of record that links the veteran's service to 
the current low back disability is the veteran's own 
statements and reported medical history as documented in the 
evidence of record.  The Board views with admiration the 
veteran's valorous service in World War II, including his 
participation in glider operations in Europe, and we do not 
doubt that the veteran sincerely believes his low back injury 
had its inception in service.  However, there is no 
indication that he has the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnosis or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In this regard, the Board again notes that the veteran's 
report of injury and treatment during service is not 
reflected in the service medical records.  

The Board must note that it is highly significant, in terms 
of the origin of a chronic back disability, that the veteran 
registered no pertinent complaint, and the clinical 
evaluation of his spine was normal, at both his October 1945 
Regular Army examination and his April 1947 separation 
examination.  Furthermore, the veteran has not submitted or 
identified medical records which reflect complaints or 
treatment related to a low back disability prior to September 
2000.  The Board does recognize that a July 2003 written 
statement from J.L.O., M.D., states the veteran was treated 
for traumatic, chronic low back syndrome from 1957 to 1987.  
However, even considering this evidence, there is still no 
evidence showing treatment for a back disability from the 
time the veteran was discharged from service in 1947 to 1957, 
when he purportedly began receiving treatment.  In addition, 
the statement from Dr. S in 2006 indicates that the back 
disability for which he performed surgery on the veteran was 
a condition that was a result of the aging process.

The Board does note that the veteran has stated that he 
received treatment from doctors and chiropractors for his low 
back disability after service, but he has not identified any 
medical providers from whom he received treatment in order 
for VA to request medical records on his behalf.  As a 
result, this gap of many years in the record militates 
against a finding that his in-service injury caused a chronic 
disorder, and also rebuts any assertion of continuity of 
symptomatology since separation from service.  See 38 C.F.R. 
§ 3.303(b); see also Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that 
service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  

Therefore, with no competent and probative medical evidence 
indicating that the veteran's current low back disability is 
causally related to his period of active military service, 
the claim for service connection must be denied.  See 
Hickson, supra.

The Board notes that a December 2000 VA X-ray revealed 
degenerative joint disease or arthritis of the spine, which 
is a one of the chronic diseases for which presumptive 
service connection can be granted under 38 U.S.C.A. 
§ 1101(3); 38 C.F.R. § 3.309(a).  However, in order for 
presumptive service connection to apply, as noted above, the 
arthritis must be manifested within one year after the date 
of the veteran's separation from service.  See 38 C.F.R. 
§ 3.307(a).  Here, the Board notes the veteran's arthritis 
diagnosis was rendered more than 50 years after he was 
discharged from service.  Therefore, service connection of a 
presumptive basis is not warranted in this case.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the veteran's claim for service 
connection for a low back disability, and the benefit-of-the-
doubt doctrine is not for application.  See Gilbert, 1 Vet. 
App. at 55.


ORDER

Entitlement to service connection for a low back disability, 
to include degenerative joint disease, is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


